Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 27, 1992, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered. In addition, the court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea (see, People v Sears, 204 AD2d 578). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.